United States Court of Appeals
                         For the First Circuit

Nos. 08-1065, 08-1393

                        COLONIAL SURETY COMPANY,

                          Plaintiff, Appellee,

                                   v.

                              AVI WEIZMAN,

                         Defendant, Appellant.
                               __________

     UNI-CON FLOORS, INC., KATHERINE L. HEBERT, SCOTT HEBERT,
       JOHN A. PACHECO, JAMIE K. PACHECO, KRISTINE WEIZMAN,

                              Defendants.


                              ERRATA SHEET

     The opinion of this Court, issued on May 6, 2009, should be

amended as follows.

     On page 4, line 23, replace "$813,179.61" with "$813,129.61".